Citation Nr: 0434311	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  94-37 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by a rash on the feet. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March to June 1985, 
and from November 1990 to June 1991.  The service records 
show that the veteran served in Southwest Asia from January 
13, to May 14, l991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in November 1992, March 
1993, December 1994, September 1995, May 1996, December 1997, 
and October 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which denied 
entitlement to service connection for a sinus disability, 
hypertension, and a chronic disability manifested by a skin 
rash of the feet as due to an undiagnosed illness.  

The veteran had also appealed the denials of entitlement to 
service connection for a stomach disability, a psychiatric 
disability, and chronic disabilities manifested by 
respiratory symptoms, fatigue, muscle and joint pain, and 
neurological symptoms as due to an undiagnosed illness.  
However, in an October 2003 rating decision, service 
connection was granted for a psychiatric disorder diagnosed 
as depression, anxiety disorder with panic attacks, and 
somatization manifested by irritable bowel syndrome, gastro-
esophageal reflux disease, skin irritation, fatigue, muscle 
and joint pain, asthma, and a neurological disability.  Thus, 
these claims are no longer before the Board.

In a presentation to the Board dated in August 2004, the 
veteran's representative pointed out that a physician had 
found the veteran to be totally and permanently disabled.  
This statement could be construed as raising a claim for 
entitlement to a total rating for compensation based on 
individual unemployability.  This benefit was, however, 
granted in the October 2003 rating decision.

The veteran testified before the undersigned at a 
videoconference hearing in January 2001.  A transcript of 
this hearing is associated with the claims folder.

In March 2001, the Board remanded this matter to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The symptom of a rash of the feet is attributable to 
tinea pedis, xerosis, and folliculitis.   

3.  There is no competent evidence linking the current tinea 
pedis, xerosis, and folliculitis to a disease or injury in 
service.   

4.  There is no competent evidence linking the current 
hypertension to a disease or injury in service.  

5.  The veteran's current sinus disability clearly and 
unmistakably existed prior to his active service, but 
increased in severity during that service. 


CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by a skin rash was not 
incurred in service.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2004). 

2.  Tinea pedis, xerosis, and folliculitis were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004). 

3.  Hypertension was not incurred in or aggravated by active 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004). 

4.  The presumption of soundness is not rebutted, a sinus 
disability was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

In an April 2001 letter, VA notified the veteran of the 
evidence needed to substantiate the claims and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The letter informed 
the veteran that he could submit his own evidence.  This 
notice served to inform the veteran that he could submit 
relevant evidence in his possession.

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision is issued on a claim, 
a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, at 119-20  

In this case, the VCAA notice was provided after the initial 
AOJ adjudications.  The veteran was provided with VCAA 
content complying notice in April 2001.  The veteran 
ultimately received the required notice through the above 
cited letter.  In Pelegrini, the Court noted that its 
decision was not intended to invalidate RO decisions issued 
prior to VCAA notice, and that a sufficient remedy for 
deficient notice was for the Board to ensure that proper 
notice was provided.  Pelegrini v. Principi, at 120, 122-4.  
The Board has ensured that the required notice was given.

All available service medical records were obtained.  
Pertinent VA treatment records dated from 1991 to 2000 have 
been obtained.  A September 1995 Persian Gulf Registry 
Consultation report is of record.  Private medical records 
from G. Medical Center, S.G. Medical Center, P. Clinic, P.P. 
Medical Center, S. M. Hospital, A. Hospital, H. Memorial 
Hospital, and A. Medical Group have been obtained.  Reports, 
records, or statements from Drs. S.S., S.S., E.A., J.P., and 
D.O. have been obtained.  There is no identified relevant 
evidence that has not been accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran underwent a VA 
examinations in September 1992, November 1995, August 1996, 
August 1997, and May 2003.  A medical opinion was obtained in 
June 2003.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and cardiovascular disease became manifest to a degree 
of 10 percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Entitlement to service connection for a chronic disability 
manifested by a skin rash on the feet as due to an 
undiagnosed illness

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3). 

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2). 

Service connection under 38 U.S.C.A. § 1117 requires 
objective indications of a chronic disability that are not 
attributable to a known clinical diagnosis.  Here, the 
medical evidence attributes the skin rash of the feet to 
tinea pedis, xerosis, and folliculitis.  An August 1997 VA 
dermatology examination report indicates that examination 
revealed that the feet were dry and scaling, especially on 
the heels.  The diagnosis was xerosis, probably on an atopic 
basis, and folliculitis.  On a May 2003 VA examination, the 
examiner concluded that there was no evidence of an 
undiagnosed illness and the skin blisters on the soles of the 
veteran's feet were secondary to tinea pedis.  Since the skin 
rash of the feet is attributed to known diagnoses, service 
connection for that disability as due to an undiagnosed 
illness is not warranted.  

Direct Basis

The Board has considered whether the veteran is entitled to 
service connection for skin rash of the feet; to include 
tinea pedis, xerosis, and folliculitis; on a direct basis.

With regard to the three elements needed for service 
connection, there is competent evidence of a current 
disability.  As noted above, the medical evidence shows that 
the veteran has tinea pedis, xerosis, and folliculitis.

There is no competent evidence of an in-service injury or 
disease.  The service medical records contain no findings 
referable to a skin rash.  The veteran was examined for 
discharge from his first period of service in August 1988.  
The veteran's lower extremities and skin were clinically 
evaluated as normal.  The veteran underwent examination upon 
discharge from his second period of service in April 1991.  
The veteran reported that he had no rashes, sores, or skin 
infection.  Examination of the lower extremities and skin was 
clinically normal.  The veteran has not reported in-service 
skin symptoms.

There is also no competent medical evidence of a nexus 
between the current disability and service.  The record 
contains no opinion as to the relationship between current 
skin disability of the feet and service.  While the veteran 
is competent to report his symptoms, he is a lay person, and 
therefore, not competent to report a current diagnosis or to 
relate that diagnosis to injuries or disease in service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The first post-service medical evidence of a skin rash 
occurred in October 1992, when the veteran received VA 
outpatient treatment and complained of dry skin.  There was 
no diagnosis.  A July 1993 VA hospital admission record notes 
that the veteran reported having a skin rash since service.  
The hospital records do not reflect findings or treatment of 
a skin rash.  Subsequent records show occasional complaints 
related to skin problems on the feet.

In the present case, there is no competent medical evidence 
of a relationship between the current skin disability of the 
feet and the veteran's period of service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
service connection for a skin disability of the feet to 
include tinea pedis, xerosis, and folliculitis.

The preponderance of the evidence is against the claim for 
service connection for a skin disability of the feet to 
include tinea pedis, xerosis, and folliculitis, and the claim 
is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application with regard to this claim.  Gilbert.

Entitlement to service connection for hypertension


There is medical evidence of current hypertension.  A May 
2003 VA examination report reflects a diagnosis of essential 
hypertension.  A June 2003 VA examination report reflects a 
diagnosis of hypertension.    

There is no competent evidence, however, of in-service 
incurrence or aggravation of hypertension.  The service 
medical records reflect that on a December 1984 enlistment 
examination, the heart and vascular system was normal.  The 
blood pressure readings were 108/66, 104/66, and 110/70.  The 
veteran's August 1988 separation examination report for his 
first period of service indicates that examination of the 
heart and vascular system was normal.  The blood pressure 
reading was 110/80.  The veteran's April 1991 separation 
examination report for his second period of service indicates 
that examination of the heart and vascular system was normal.  
The blood pressure reading was 110/74.    

There is no evidence of hypertension or other cardiovascular 
disease to a compensable degree within one year from service 
separation.  The first medical evidence of hypertension 
consists of a July 1994 VA treatment record, which notes that 
the veteran had borderline hypertension.  Hypertension was 
not diagnosed upon VA examination in November 1995.  A July 
1996 VA treatment record notes that the veteran used to take 
hypertension medications but no longer did so.  An October 
1997 VA examination report reflects a diagnosis of 
hypertension by history but currently normotensive.  An 
October 2002 private hospital record notes that the veteran 
had a questionable history of hypertension.  As noted above, 
a May 2003 VA examination report reflects a diagnosis of 
essential hypertension.  A June 2003 VA examination report 
reflects a diagnosis of hypertension.  

Because there is no medical evidence of hypertension within a 
year from June 1985 to June 1991, the dates of the veteran's 
separations from service, service connection is not warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

The veteran contends that he has hypertension first 
manifested in service or as due to an undiagnosed illness.  
As a lay person, the veteran would not be competent to report 
a diagnosis of hypertension or other cardiovascular disease 
during service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The Court has consistently held that, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
There is no competent evidence of a relationship between the 
veteran's current hypertension and service.

Service connection for hypertension is not warranted pursuant 
to 38 U.S.C.A. § 1117, as due to an undiagnosed illness.  
Hypertension is a known clinical diagnosis.  Thus, service 
connection for hypertension as due to an undiagnosed illness 
is not warranted.  

Since there is no competent evidence of hypertension in 
service or of a relationship between the current hypertension 
and his period of service; the preponderance of the evidence 
is against the claim.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert.

Entitlement to service connection for a sinus disability.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002). 

VA regulations have provided that the presumption of 
soundness was rebutted by clear and unmistakable evidence 
that the disability pre-existed service.  38 C.F.R. 
§ 3.304(b) (2004).  The VA General Counsel has found that 
this provision was inconsistent with 38 U.S.C.A. § 1111, 
because the statute required clear and unmistakable evidence 
both that the disability pre-existed service, and that it was 
not aggravated.  The General Counsel held that section 
3.304(b) was, therefore, invalid.  VAOPGCPREC 3-2003 (2003); 
69 Fed. Reg. 25,178 (2004).  The United States Court of 
Appeals for the Federal Circuit has adopted the General 
Counsel's position.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

In this case, a chronic sinus disability was not noted on the 
veteran's enlistment examinations, although the veteran did 
report pre-service surgery on his April 1991 separation 
examination.

There is, however, clear and unmistakable evidence that the 
sinus disability pre-existed service.  In a June 2003 VA 
addendum to an examination report, the VA examiner indicated 
that he had reviewed the claim folder and concluded that the 
sinus disability pre-existed service.  The examiner noted 
that he found evidence that prior to military service, the 
veteran suffered from the same condition that the veteran had 
in service, and in fact, underwent some form of Ear, Nose and 
throat (ENT) surgery in 1980 and 1981.  

Record from Queen of Angels Hospital document that, in 
February 1980, prior to his first period of service, the 
veteran underwent a right Caldwell-Luc, right ethmoidectomy, 
septoplasty, and turbinectomy.  The diagnosis was bilateral 
maxillary sinusitis, nasoseptal deviation, and turbinate 
hypertrophy.  

The pre-service treatment records, and the VA medical opinion 
constitute clear and unmistakable evidence that a sinus 
disability pre-existed service.  Thus, the first prong of the 
test for rebuttal of the presumption of soundness is met.

A remaining question is whether there is clear and 
unmistakable evidence that the sinus disability was not 
aggravated in service.  There is probative medical evidence 
that the pre-existing sinus disability was aggravated during 
service.  

The service medical records show that the veteran exhibited 
sinus symptomatology after entering service.  A May 1991 
audiometric examination indicates that the veteran had ear 
pain in both ears.  Another May 1991 service medical record 
notes that the veteran had a two day history of left otalgia 
and the left ear symptoms began on a plane flight during the 
past two days.  The impression was left otalgia secondary to 
left temporomandibular joint trauma.  The VA examiner 
indicated in the June 2003 VA medical opinion that the 
symptoms the veteran had in May 1991 were symptoms of his 
sinus condition.  

On the June 2003 VA examination, the examiner concluded that 
the pre-existing sinus disability was aggravated in service 
and the veteran had recurrent episodes of sinusitis.  The 
examiner noted that he found an in-service ENT consult which 
showed that the veteran had complaints of left otalgia that 
were initiated on a plane flight.  The examiner opined that 
the veteran sustained otalgia in the left ear secondary to 
the severe Eustachian tube dysfunction with accumulation of 
fluid in the mid ear, and substantial pressure changes in the 
middle ear.  The examiner noted that he also found evidence 
that prior to military service, the veteran suffered from 
this same condition and in fact, underwent some form of ENT 
surgery in 1980 and 1981.  

The examiner found that the in-service consultation report 
documents that the veteran sustained worsening and 
aggravation of the pre-existing sinus condition secondary to 
the flight, which was a very common occurrence, and the 
veteran has suffered from chronic, recurrent bouts of 
sinusitis since the flight early 1991.  The examiner 
indicated that the service medical records support this 
findings.  The examiner noted that the service audiogram 
which was conducted before separation from active duty in May 
1991 showed a significant loss of high frequency hearing in 
the right ear, which suggests fluid accumulation in the mid 
ears secondary to Eustachian dysfunction.  The examiner 
concluded that this implied aggravation of the pre-existing 
condition from military service with chronic recurrent 
episodes of sinusitis.  

Given the examiner's opinion, the evidence is not clear and 
unmistakable that the pre-existing sinusitis underwent no 
aggravation in service.  The presumption of soundness is, 
therefore, not rebutted. 

The Board must next determine whether the sinus disability 
identified in service is service connected.  Wagner v. 
Principi.  The evidence shows that the veteran has had 
chronic sinusitis since service.  A January 1992 VA treatment 
record notes that the veteran had complaints of sinus and 
nasal congestion for two to three months and he reported that 
he could not breathe out of his nose.  The assessment was 
sinusitis.  Subsequently dated VA treatment records document 
ongoing treatment for sinusitis.

The June 2003 VA examination report also documents recurrent 
episodes of chronic sinusitis.  The examiner's opinion 
essentially links the current sinusitis to service.  There is 
no competent evidence against this opinion.

In sum, the evidence favors a finding that the veteran has 
current sinusitis, which under applicable law, was incurred 
in service.  Therefore, service connection for sinusitis is 
granted.



ORDER

Entitlement to service connection for a disability manifested 
by a rash of the feet is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a sinus disability, 
namely sinusitis, is granted.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



